     Case 2:18-cv-04844-MVL-DMD Document 174 Filed 08/10/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

DANIEL PLUSTACHE                                                  CIVIL ACTION
VERSUS                                                            NO: 18-4844
CITY OF NEW ORLEANS, ET AL                                        SECTION: "S" (3)

                                             ORDER

       Before the court is plaintiff's Rule 72 Objection to and Request for District Court

Reconsideration and Reversal of the Magistrate's March 30, 2021 Order (Rec. Doc. 138). At

plaintiff's request, due to his involvement in an automobile accident and his COVID-19

diagnosis, the motion was continued and set for submission on August 11, 2021. The Objection

took issue with the portion of the Magistrate Judge's order imposing a 14-day deadline from its

entry to respond to outstanding discovery requests. In a recent pleading filed in this case (Rec.

Doc. 170), plaintiff stated that he would file the delinquent responses by August 6, 2021. On

August 4, 2021, defendants filed a response to the instant Objection stating that they did not

object to the extension until August 6, 2021, a date that has now passed. Accordingly,

       IT IS HEREBY ORDERED that plaintiff's Rule 72 Objection to and Request for

District Court Reconsideration and Reversal of the Magistrate's March 30, 2021 Order

(Rec. Doc. 138) is DISMISSED as moot.

       New Orleans, Louisiana, this 10th
                                     _____ day of August, 2021.

                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
